

Exhibit 10.2


[***] – Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.
 

EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT


This Amendment, dated as of December 15, 2010, is made by and between Heska
Corporation, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred to
herein individually as a “Borrower” and collectively as the “Borrowers”), and
Wells Fargo Bank, National Association, operating through its Wells Fargo
Capital Finance operating division (the “Lender”).
 
Recitals


The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005 (as amended to date and as
the same may be hereafter amended from time to time, the “Credit Agreement”).
 
The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.      Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.  In addition, Section 1.1 of the Credit
Agreement is amended by adding or amending, as the case may be, the following
definitions:
 
“Maturity Date” means December 31, 2013.
 
“Rental Inventory” of a Borrower means diagnostic and monitoring instruments
purchased by such Borrower for the purpose of demonstrating, loaning, leasing or
renting to customers, and/or exchanging for otherwise similar customer
instruments requiring service, whether accounted for as equipment or inventory.
 
“Revolving Floating Rate” means Daily Three Month LIBOR plus the Spread, which
annual rate shall change when and as Daily Three Month LIBOR changes.
 
2.  Spread.  Section 2.7 of the Credit Agreement is hereby amended to read it
its entirety as follows:
 
“Section 2.7 Spread.  The spread (the “Spread”) means, from December 1, 2010
through the first adjustment as described below, 5.75%, and thereafter, the
percentage set forth in the table below opposite the applicable
prior-fiscal-year Net Income of the Borrowers, which percentage shall change
annually effective as of the first day of the month following the month in which
the Borrowers deliver to the Lender their audited financial statements for the
prior fiscal year; provided, however, that in no case shall any decrease in the
Spread occur during a Default Period:
 
 
 

--------------------------------------------------------------------------------

 
 
Prior Fiscal Year Net Income
Spread
Less than $0
5.75%
Greater than or equal to $0
but less than $2,500,000
4.75%
Greater than or equal to $2,500,000
but less than $5,000,000
3.75%
Greater than or equal to $5,000,000
2.75%"



3.      Financial Covenants.  Sections 6.12 and 6.13 of the Credit Agreement are
hereby amended to read in their entireties as follows:
 
“Section 6.12 Minimum Capital.  Heska will maintain, on a consolidated basis, as
of each date listed below, its Capital at an amount not less than the amount set
forth opposite such date:
 
Date
Minimum Capital
November 30, 2010
$13,900,000
December 31, 2010
$14,000,000
January 31, 2011
$10,600,000
February 28, 2011
$10,725,000
March 31, 2011
$11,725,000
April 30, 2011
$11,775,000
May 31, 2011
$11,825,000
June 30, 2011
$12,325,000
July 31, 2011
$12,175,000
August 31, 2011
$12,525,000
September 30, 2011
$13,475,000
October 31, 2011
$13,375,000
November 30, 2011
$13,825,000
December 31, 2011
$14,525,000



The covenant levels for January 31, 2011 through and including December 31, 2011
shall be adjusted upwards or downwards, respectively on a dollar-for-dollar
basis, by an amount equal to the amount by which Heska’s Capital, as evidenced
by Heska’s audited balance sheet as of December 31, 2010, is greater than or
less than $14,898,000; provided, however, that any such downward adjustment
shall not exceed $500,000.
 
Section 6.13 Minimum Net Income.  Heska will achieve, on a consolidated basis,
during each period described below, Net Income in an amount not less than the
amount set forth opposite such period (amounts in parentheses denote negative
numbers):
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Period
Minimum Net
Income
Twelve months ending December 31, 2010
($1,550,000)
Three months ending March 31, 2011
($2,600,000)
Six months ending June 30, 2011
($2,000,000)
Nine months ending September 30, 2011
($850,000)
Twelve months ending December 31, 2011
$200,000”



4.      Capital Expenditures.  Section 7.10 of the Credit Agreement is hereby
amended to read in its entirety as follows:
 
“Section 7.10 Capital Expenditures.  The Borrowers, together with any
Affiliates, will not incur or contract to incur, in the aggregate, Capital
Expenditures in the aggregate during the fiscal year-to-date period ending on
any date described below in excess of the amount set forth opposite such date:
 
Period
Maximum Capital
Expenditures
November 30, 2010
$1,000,000
December 31, 2010
$1,000,000
January 31, 2011
$975,000
February 28, 2011
$1,000,000
March 31, 2011
$1,175,000
April 30, 2011
$1,750,000
May 31, 2011
$1,875,000
June 30, 2011
$2,025,000
July 31, 2011
$2,125,000
August 31, 2011
$2,250,000
September 30, 2011
$2,725,000
October 31, 2011
$2,750,000
November 30, 2011
$2,950,000
December 31, 2011
$2,975,000



In addition to the foregoing, the amounts set forth above shall be adjusted
upward on a dollar-for-dollar basis by the amount allocated for such purpose in
accordance with Section 2.22, from the date of such increase through the end of
the fiscal year in which such increase occurs.”
 
5.  Compliance Certificate.  Exhibit B to the Credit Agreement is replaced in
its entirety by Exhibit B to this Amendment.
 
6.      No Other Changes.  Except as explicitly amended by this Amendment, all
of the terms and conditions of the Credit Agreement shall remain in full force
and effect and shall apply to any advance or letter of credit thereunder.
 
 
 
-3-

--------------------------------------------------------------------------------

 
7.  Consent to Reverse Stock Split.  Notwithstanding Section 7.5 of the Credit
Agreement, the Lender hereby consents to Heska’s 10-to-1 reverse stock split
proposed to be effected in December 2010, provided that cash payments to
shareholders shall be made only in respect of odd amounts of shares held in
Heska stockholder accounts (accounts containing a number of shares prior to
Heska’s 10-to-1 reverse split not divisible by 10) and such cash payments in the
aggregate shall not exceed $50,000.
 
8.      Restructuring Fee.  The Borrower shall pay to the Lender, as of the date
of this Agreement, a fully earned, non-refundable fee of $25,000 in
consideration of the Lender’s execution of this Amendment.
 
9.  Conditions Precedent.  This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with the following,
each in form and substance acceptable to the Lender in its sole discretion:
 
(a) Payment of the fee described in paragraph 8.
 
(b) Such other matters as the Lender may require.
 
10.     Representations and Warranties.  The Borrowers hereby represent and
warrant to the Lender as follows:
 
(a) The Borrowers have all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrowers and constitute the legal,
valid and binding obligation of the Borrowers, enforceable in accordance with
their terms.
 
(b) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to the Borrowers,
or the articles of incorporation or by-laws of the Borrowers, or (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower is a
party or by which it or its properties may be bound or affected.
 
(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
 
11.  No Waiver.  The execution of this Amendment and acceptance of any documents
related hereto shall not he deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or breach, default or event of default under
any Security Document or other document held by the Lender, whether or not known
to the Lender and whether or not existing on the date of this Amendment.
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.  Release.  The Borrowers hereby absolutely and unconditionally release and
forever discharge the Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Borrower has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.
 
13.  Costs and Expenses.  The Borrowers hereby reaffirm their agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, the Borrowers
specifically agree to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  The
Borrowers hereby agree that the Lender may, at any time or from time to time in
its sole discretion and without further authorization by the Borrowers, make a
loan to the Borrowers under the Credit Agreement, or apply the proceeds of any
loan, for the purpose of paying any such fees, disbursements, costs and
expenses.
 
14.  Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 

 
-5-

--------------------------------------------------------------------------------

 

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 
HESKA CORPORATION
 
 
By           /s/ Jason Napolitano              
Its     Chief Financial Officer                                              
DIAMOND ANIMAL HEALTH, INC.
 
 
By           /s/ Jason Napolitano               
Its   Chief Financial Officer                                                 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By           [***]                                                               
[***], Authorized Signatory
 








 
-6-

--------------------------------------------------------------------------------

 

Exhibit B to Eighth Amendment


Compliance Certificate




To:                                      
Wells Fargo Capital Finance


Date:                     , 20___


Subject:                  Heska Corporation
Financial Statements


In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for ____________,
20___ (the “Reporting Date”) and the year-to-date period then ended (the
“Current Financials”).  All terms used in this certificate have the meanings
given in the Credit Agreement.
 
I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.
 
Events of Default.  (Check one):
 

o
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.
 
o
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.
 
I hereby certify to the Lender as follows:
 
o
The Reporting Date does not mark the end of one of the Borrowers’ fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.
 
o
The Reporting Date marks the end of one of the Borrowers’ fiscal quarters, hence
I am completing all paragraphs below.



Financial Covenants.  I further hereby certify as follows:
 
1.  Accounts Payable.  Pursuant to Section 6.5 of the Credit Agreement, as of
the Reporting Date, Past Due Payables on a consolidated basis was $____________,
which o satisfies o does not satisfy the requirement that the Borrowers have no
Past Due Payables.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
2.  Minimum Capital.  Pursuant to Section 6.12 of the Credit Agreement., as of
the Reporting Date, Heska’s Capital was, on a consolidated basis,
$________________, which o satisfies o does not satisfy the requirement that
such amount be not less than $_____________ on the Reporting Date, as set forth
in the table below and adjusted, if applicable, in accordance with Section 6.12:
 
Date
Minimum Capital
November 30, 2010
$13,900,000
December 31, 2010
$14,000,000
January 31, 2011
$10,600,000
February 28, 2011
$10,725,000
March 31, 2011
$11,725,000
April 30, 2011
$11,775,000
May 31, 2011
$11,825,000
June 30, 2011
$12,325,000
July 31, 2011
$12,175,000
August 31, 2011
$12,525,000
September 30, 2011
$13,475,000
October 31, 2011
$13,375,000
November 30, 2011
$13,825,000
December 31, 2011
$14,525,000



The covenant levels for January 31, 2011 through and including December 31, 2011
shall be adjusted upwards or downwards, respectively on a dollar-for-dollar
basis, by an amount equal to the amount by which Heska’s Capital, as evidenced
by Heska’s audited balance sheet as of December 31, 2010, is greater than or
less than $14,898,000; provided, however, that any such downward adjustment
shall not exceed $500,000.
 
3.  Minimum Net Income.  Pursuant to Section 6.13 of the Credit Agreement, as of
the Reporting Date, Heska’s Net Income was, on a consolidated basis,
$_______________, which o satisfies o does not satisfy the requirement that such
amount be no less than $_______________ on the Reporting Date, as set forth in
the table below:
 
Period
Minimum Net
Income
Twelve months ending December 31, 2010
($1,550,000)
Three months ending March 31, 2011
($2,600,000)
Six months ending June 30, 2011
($2,000,000)
Nine months ending September 30, 2011
($850,000)
Twelve months ending December 31, 2011
$200,000”



4.  Minimum Liquidity.  Pursuant to Section 6.14 of the Credit Agreement, as of
the Reporting Date, Heska’s Liquidity was, on a consolidated basis,
$_______________, which o satisfies o does not satisfy the requirement that such
amount be no less than $1,500,000 on the Reporting Date.
 
 
B-2

--------------------------------------------------------------------------------

 
 
5.  Minimum Individual Book Net Worth.  Pursuant to Section 6.15 of the Credit
Agreement, as of the Reporting Date, Heska’s Book Net Worth was $_______________
and Diamond’s Book Net Worth was $__________________, which o satisfies o does
not satisfy the requirement that such amounts be no less than zero on the
Reporting Date.
 
6.  Maximum Contributions.  Pursuant to Section 7.4(a)(v) of the Credit
Agreement, as of the Reporting Date, Heska’s fiscal year-to-date aggregate
contributions to non-Borrower Subsidiaries was $_____________, which o
satisfies o does not satisfy the requirement that such amounts be no more than
$700,000 during any fiscal year.
 
7.  Capital Expenditures.  Pursuant to Section 7.10 of the Credit Agreement, for
the fiscal year-to-date period ending on the Reporting Date, Heska’s Capital
Expenditures were, in the aggregate and on a consolidated basis,
$______________, which o satisfies o does not satisfy the requirement that such
amount be not more than $_____________ during the period ending on the Reporting
Date, as set forth in the table below and adjusted, if applicable, in accordance
with Section 7.10:
 
Period
Maximum Capital
Expenditures
November 30, 2010
$1,000,000
December 31, 2010
$1,000,000
January 31, 2011
$975,000
February 28, 2011
$1,000,000
March 31, 2011
$1,175,000
April 30, 2011
$1,750,000
May 31, 2011
$1,875,000
June 30, 2011
$2,025,000
July 31, 2011
$2,125,000
August 31, 2011
$2,250,000
September 30, 2011
$2,725,000
October 31, 2011
$2,750,000
November 30, 2011
$2,950,000
December 31, 2011
$2,975,000




 


 
B-3

--------------------------------------------------------------------------------

 



Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.
 
HESKA CORPORATION






By                                                                   
Its                                                     








 


 
B-4

--------------------------------------------------------------------------------

 
